Citation Nr: 0836903	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  04-11 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable evaluation for a right inguinal 
hernia, post herniorrhaphy.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to 
February 1982.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in, Washington D.C., which denied the veteran's 
request for a compensable rating for his service-connected 
right inguinal hernia.  The veteran expressed disagreement 
with the continued noncompensable rating.  The case was 
subsequently referred to the Board for appellate review.  In 
July 2005, the Board returned the case for additional 
development, and the case was again returned to the Board for 
further appellate review.

In a decision dated in April 2006, the Board denied the claim 
of entitlement to a compensable rating for right inguinal 
hernia.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in an Order dated in October 2007, the Court 
granted a Joint Motion for Remand (Joint Motion) filed by the 
parties in the case, and returned the issue set forth on the 
title page of this decision to the Board for compliance with 
the instructions in the Joint Motion.


REMAND

A preliminary review of the record, and in particular the 
Joint Motion filed in this case, discloses a need for further 
development prior to further appellate review.  In this 
regard, with respect to the increased rating claim for the 
veteran's service-connected right inguinal hernia, the Joint 
Motion noted that the veteran did not receive notice in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented in part at 38 C.F.R § 3.159, amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate his claim.

The Joint Motion specifically addressed the fact that the 
attempted VCAA notice sent to the veteran, dated in January 
2003, was returned to the sender in February 2003.  The Joint 
Motion further addressed, that upon its April 2006 decision, 
the Board did not find error in VA's attempts to comply with 
the VCAA-even though there was no evidence that the veteran 
had received notice in compliance with the VCAA.  As 
reflected in the claims file, there were no further attempts 
to provide the veteran with notice of his rights and 
responsibilities under the VCAA, nor did the VA attempt to 
secure the veteran's new address.  The Joint Remand reflected 
an agreement of the parties that "the envelope showing that 
the January 2003 notice letter was returned to VA provides 
clear evidence that it was not received by [the] Appellant."  
Although there is no evidence that the veteran reported his 
new address to VA, subsequent VA communications sent to the 
veteran at new address in St. Paul, Minnesota were presumably 
received by the veteran. 

Lastly, the Board observes that the Court has provided 
additional guidance of the content of the notice that is 
required to be provided under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) in claims involving increased compensation 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
There is no evidence of record reflecting that the veteran 
received such notice vis-à-vis his instant claim.  Thus, upon 
remand, notice in compliance with the holdings in these two 
cases should also be provided to the veteran.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and the Court's guidance in the 
cases of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) in 
connection with his current claim.  

2.  If the notice is returned to the 
RO/AMC as undeliverable, then it should 
make an effort to locate the veteran's 
current address and attempt to send 
another notice to the new address.  The 
RO/AMC should document any attempts to 
provide the veteran with the appropriate 
VCAA notice.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  The RO should provide adequate reasons 
and bases for its findings.  If the benefits sought are not 
granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

